DETAILED ACTION

Response to Amendment
Acknowledgement is made to the amendments received August 4, 2021.  Claims 1-3, 5-7, 10, 12, and 15-20 were amended.  No claims were cancelled or added by this amendment.  Additional prior art searching uncovered reference Iwahara et al. JP 2018-015421 A which makes the previously allowable subject matter moot since the reference discloses claimed subject matter.  This office action contains a non-final rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “suction unit” in Claims 1, 2, 5-7, 10, 12, 13, and 15-20, “suction unit holder” in Claims 1, 5, 10-15, 19, and 20,  and “cleaning apparatus” in Claims 16-20.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9, and therefore dependent Claims 10-14, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 9 recites the limitation "a stand body".  There is insufficient antecedent basis for this limitation in the claims since a stand body has previously been claimed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-5, 16, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iwahara et al. JP 2018-015421 A (hereafter Iwahara et al.).

Regarding Claim 1, Iwahara et al. anticipates:
1. (Currently Amended) A cleaner stand (support device 3) for a cleaner (cleaner 2) which is mountable to the cleaner stand (Figure 2), the cleaner comprising a suction unit (assembly comprising suction tool 4 and tube body 5) and a cleaner body (main body 6) lockable with the suction unit (through latch portion 17, Figures 7 and 8), 
a stand body (holding body 22) to receive a part of the cleaner (base body 20 and tube body 5); and 
a suction unit holder (base body 20 or holding unit 30) to which the suction unit of the cleaner is mountable (Figures 2, 15, and 25) 
wherein when the cleaner is mounted to the cleaner stand (Figure 2), according to a direction in which the cleaner body is separated from the cleaner stand, the cleaner stand is configured to 
unlock a locking (convex part 6b) of the cleaner body (main body 6) and the suction unit (assembly comprising suction tool 4 and tube body 5) so that only the cleaner body is to be separated from the cleaner stand while the suction unit stays mounted to the suction unit holder (Figure 25), or 
release an unlocking (latch 17) of the cleaner body and the suction unit so that the cleaner body is to be locked with the suction unit and thereby to be separated from the cleaner stand together (Figures 18 and 19). 


Regarding Claim 2, Iwahara et al. anticipates:
2. (Currently Amended) The cleaner stand of claim 1, wherein 
the cleaner body (main body 6) when the cleaner is mounted to the cleaner stand, in a third operating mode (storage/charging mode, Figure 2 or scenario where only the assembly comprising suction tool 4 and tube body 5 is connected to the supporting device and the main body is useable separately as shown in Figure 25), wherein

Regarding Claim 3, Iwahara et al. anticipates:
3. (Currently Amended) The cleaner stand of claim 2, wherein: 
when the cleaner (cleaner 2) is mounted to the cleaner stand (support device 3) and the cleaner body (main body 6) is separated from the cleaner
when the cleaner is mounted to the cleaner stand and the cleaner body is separated from the cleaner

Regarding Claim 4, Iwahara et al. anticipates:
4. (Original) The cleaner stand of claim 3, wherein 
the first direction (Figure 19) comprises a forward direction (forward direction shown in Figure 19) with respect to the cleaner stand (support device 3), and the second direction (upward direction shown in Figure 25) comprises an upward direction with respect to the cleaner stand (support device 3)(Figure 25).  

Regarding Claim 5, Iwahara et al. anticipates:
5. (Currently Amended) The cleaner stand of claim 3, wherein 
when the cleaner body (main body 6) is separated in the second direction (upward direction shown in Figure 25), the suction unit (assembly comprising suction tool 4 and tube body 5) stays mounted to the suction unit holder (base body 20 or holding unit 30)(Figure 25) 

Regarding Claim 16, Iwahara et al. anticipates:
16. (Currently Amended) A cleaning apparatus (cleaner system, Title) comprising: 
a cleaner (cleaner 2) comprising a cleaner body (main body 6) and a suction unit (assembly comprising suction tool 4 and tube body 5) lockable with the cleaner body (through latch portion 17, Figures 7 and 8); and
a cleaner stand (support device 3) to which the cleaner is mountable (Figures 2, 15, and 25), 
wherein the cleaner body is configured to be locked with the suction unit in a first operating mode (stick vacuum mode, main body 6 connected to assembly comprising suction tool 4 and tube body 5 as shown in Figure 18), to be separated from the suction unit in a second operating mode (handheld mode, main body 6 unconnected from assembly comprising suction tool 4 and tube body 5 as shown in Figure 25), to be separable from the suction unit when the cleaner (assembly comprising suction tool 4 and tube body 5 of cleaner 2) is mounted to the cleaner stand in a third operating mode (storage/charging mode, Figure 2 or scenario where only the assembly comprising suction tool 4 and tube body 5 is connected to the supporting device and the main body is useable separately as shown in Figure 25), 

when the cleaner (assembly comprising suction tool 4 and tube body 5 of cleaner 2) is mounted to the cleaner stand and separated from the cleaner stand in a first direction (forward direction shown in Figure 19), the cleaner body is switched from the third operating mode (storage/charging mode, Figure 2) to the first operating mode, and when the cleaner is mounted to the cleaner stand and separated from the cleaner stand in a second direction (upward direction shown in Figure 25) different from the first direction, the cleaner body is switched from the third operating mode to the second operating mode (Figure 25).  

Regarding Claim 20, Iwahara et al. anticipates:
20. (Currently Amended) A cleaning apparatus (cleaner system, Title) comprising: 
a cleaner (cleaner 2) comprising a cleaner body (main body 6), a suction unit (assembly comprising suction tool 4 and tube body 5) lockable with the cleaner body (through latch portion 17, Figures 7 and 8), and a release button (latch 17) configured to release a locking (convex part 6b) of the suction unit and the cleaner body 
a cleaner stand (support device 3) to which the cleaner is mounted (Figures 2, 15, and 25), 
wherein the cleaner stand comprises: 
a stand body (holding body 22) in which the cleaner is placed; 
a suction unit holder (holding unit 30) positioned in the stand body and to which the suction unit is mountable (Figures 2 and 25); and 
an unlocking protrusion (releasing part 41 and restriction part 42, Figure 21) configured to allow the cleaner body and the suction unit to be separable by pressing the release button when the cleaner is mounted to the cleaner stand (Figures 21-24), 
wherein when the cleaner body is separated from the cleaner stand in a first direction (forward direction shown in Figure 19), a releases the pressing of the release button (allows rotational movement without latch 17 actuation) mounting of the suction unit holder locked with the cleaner body so as to be separated together with the cleaner body from the cleaner stand (Figures 18 and 19), and when the cleaner body is separated from the cleaner stand in a second direction (upward direction shown in Figure 25) different from the first direction, maintains the pressing of the release button mounting of the suction unit holder from the cleaner stand while the suction unit stays mounted to the suction unit holder (Figure 25).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 6-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Iwahara et al. JP 2018-015421 A (hereafter Iwahara et al.) in view of common knowledge.

Regarding Claim 6, Iwahara et al. teaches:
6. (Currently Amended) The cleaner stand of claim 3, further comprising: 
an unlocking protrusion (releasing part 41 and restriction part 42, Figure 21) configured to press a release button (latch 17) of the cleaner (cleaner 2) when the cleaner is mounted to the cleaner stand (support device 3) and to release a locking (convex part 6b) of the cleaner body and the suction unit to allow the cleaner body to be operated in the third operating mode (storage/charging mode, Figure 2 – doesn’t prevent third operating mode, therefore it would have been obvious common knowledge to one with ordinary skill in the art at the time of the invention that the latch 17 and convex part 6b features “allow” the cleaner body to operate in third operating mode, Figures 21-25), and wherein the unlocking protrusion is configured to restrict a movement (with restriction part 42) of the suction unit (assembly comprising suction tool 4 and tube body 5) in the second direction (upward direction shown in Figure 25).  

Regarding Claim 7, Iwahara et al. teaches:
7. (Currently Amended) The cleaner stand of claim 6, wherein 
the unlocking protrusion (releasing part 41 and restriction part 42, Figure 21) comprises a stopper surface (bottom surface of restriction part 42, Figures 21-24) configured to form a lower surface of the unlocking protrusion and configured to be inserted into a groove (groove shown between 17a and 19a shown in Figures 7, 21, and 22), which is formed by a pressure applied to the release button (latch 17), the stopper surface configured to restrict the movement of the suction unit (assembly comprising suction tool 4 and tube body 5) by being in contact with the suction unit (specifically 19a) when the cleaner body (main body 6) is separated in the second direction (upward direction shown in Figure 25)(Figures 21-24).  

Regarding Claim 8, Iwahara et al. teaches:
8. (Original) The cleaner stand of claim 7, wherein 
the stopper surface (bottom surface of restriction part 42, Figures 21-24) is formed with a plane perpendicular (shown in Figures 21-24) to the second direction (upward direction shown in Figure 25).  

Regarding Claim 9, Iwahara et al. teaches:
9. (Original) The cleaner stand of claim 6, further comprising 
a stand body (holding body 22) configured to form a receiving space (space 31) in which the cleaner (assembly comprising suction tool 4 and tube body 5 of cleaner 2) is placed, wherein the unlocking protrusion (releasing part 41 and restriction part 42, Figure 21) protrudes from the stand body to the receiving space (Figures 21-24).  

Regarding Claim 10, Iwahara et al. teaches:
10. (Currently Amended) The cleaner stand of claim 9, 
wherein the suction unit holder (base body 20) is configured to be operated in conjunction with a mounting operation or a separating operation of the suction unit about the receiving space (Figures 18 and 19).  

Regarding Claim 11, Iwahara et al. teaches:
11. (Original) The cleaner stand of claim 10, wherein 
when the cleaner (cleaner 2) is mounted on the cleaner stand (support device 3), the suction unit holder (base body 20) corresponds to a portion (bottom portion) apart from a portion (portion of convex part 6b) corresponding to the unlocking protrusion (releasing part 41 and restriction part 42, Figure 21) in the cleaner.  

Regarding Claim 12, Iwahara et al. teaches:
12. (Currently Amended) The cleaner stand of claim 10, wherein 
the suction unit holder (base body 20) together (U-shaped notch shown in Figures 18 and 19 prevents movement in a solely upward direction) with the unlocking protrusion (releasing part 41 and restriction part 42, Figure 21) restricts the movement of the suction unit (assembly comprising suction tool 4 and tube body 5) when the cleaner body (main body 6) is separated in the second direction (upward direction shown in Figure 25)(Figures 21-24).  

Regarding Claim 13, Iwahara et al. teaches:
13. (Original) The cleaner stand of claim 12, wherein 
the suction unit holder (base body 20) comprises a holding surface (surfaces forming U-shaped notch shown in Figures 18 and 19 prevents movement in a solely upward direction) formed with a plane perpendicular to the second direction (upward direction shown in Figure 25) in a lower surface of the suction unit holder (base body 20) to restrict the movement of the suction unit (assembly comprising suction tool 4 and tube body 5).  

Regarding Claim 14, Iwahara et al. teaches:
14. (Original) The cleaner stand of claim 13, wherein the suction unit holder (base body 20) further comprises a mounting guide (U-shaped notch shown in Figures 18 and 19) inclined in the first and second directions to guide (initially centers cleaner 2 inside the base body 20 allowing it to be aligned with holding body 22) the cleaner (cleaner 2) placed in the stand body (holding body 22).  

Regarding Claim 15, Iwahara et al. teaches:
15. (Currently Amended) The cleaner stand of claim 6, 
wherein suction unit holder (holding unit 30) is configured to be elastically movable (with springs 39 and 40) by the movement of the suction unit (assembly comprising suction tool 4 and tube body 5)(Figures 16 and 20), and the unlocking protrusion (releasing part 41 and restriction part 42, Figure 21) is positioned in an end portion (Figures 20-24) of the suction unit holder to elastically press the release button (latch 17).  

Regarding Claim 17, Iwahara et al. teaches:
17. (Currently Amended) The cleaning apparatus of claim 16, wherein 
the cleaner (cleaner 2) comprises a release button (latch 17) provided in the suction unit (assembly comprising suction tool 4 and tube body 5) and configured to be pressed to lock or unlock (unlock with releasing part 42) the cleaner body when the cleaner is mounted to the cleaner stand (Figures 21-25), and 
the cleaner stand (support device 3) comprises: 
a stand body (holding body 22) configured to form a receiving space (space 31) in which a part of the cleaner (assembly comprising suction tool 4 and tube body 5 of cleaner 2) is placed; and 
an unlocking protrusion (releasing part 41 and restriction part 42, Figure 21) formed in the stand body to be exposed to the receiving space and configured to press the release button (when cleaner body 6 is lifted upward) to allow the cleaner body to operate in the third operating mode (storage/charging mode, Figure 2 – doesn’t prevent third operating mode, therefore it would have been obvious common knowledge to one with ordinary skill in the art at the time of the invention that the latch 17 and convex part 6b features “allow” the cleaner body to operate in third operating mode, Figures 21-25).  

Regarding Claim 18, Iwahara et al. teaches:
18. (Currently Amended) The cleaning apparatus of claim 17, wherein 
the cleaner further comprises a button groove (groove shown between 17a and 19a shown in Figures 7, 21, and 22) formed in a way that the release button (latch 17) is pressed, and into which the unlocking protrusion (releasing part 41 and restriction part 42, Figure 21) is inserted, and 
the unlocking protrusion comprises a stopper surface (bottom surface of restriction part 42, Figures 21-24) formed to face a button groove forming surface forming a lower surface of the button groove, so as to restrict a movement of the suction unit (assembly comprising suction tool 4 and tube body 5) in the second direction (upward direction shown in Figure 25)(Figures 21-24).  

Regarding Claim 19, Iwahara et al. teaches:
19. (Currently Amended) The cleaning apparatus of claim 18, wherein 
the cleaner (cleaner 2) further comprises an insertion groove (recess 16c) formed in a position different from the button groove (groove shown between 17a and 19a shown in Figures 7, 21, and 22) on an outer surface of the suction unit (assembly comprising suction tool 4 and tube body 5)(Figure 7), 
the cleaner stand (support device 3) further comprises a suction unit holder (holding unit 30) positioned in the stand body (holding body 22) to hold the suction unit, and 
the movement of the suction unit in the second direction (upward direction shown in Figure 25), together with the stopper surface (Figures 20-24).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of vacuum cleaner stands.    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Carlson whose telephone number is (571) 272-9963.  The examiner can normally be reached on Monday - Friday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MARC CARLSON/Primary Examiner, Art Unit 3723